DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This second-final Office action is in response to communications filed October 3, 2022.

Status of Claims
1.	Claims 1-16, 18, 19, 21 and 22 are pending and currently under consideration for patentability.
	Claims 17 and 20 have been CANCELED and claims 21-22 have been newly added, as of the June 1, 2022 claim amendment.

Response to Arguments
2.	In an after-final response filed October 3, 2022, applicant correctly noted that the holding of finality in the September 29, 2022 Office action was improper; claim 11 was rewritten in independent form and not amended in any manner necessitating the new grounds of rejection presented by examiner.  Accordingly, a second-final Office action is submitted herein - reverting the rejection of claims 11-12 and 17-20 back to the grounds of rejection applied in the non-final Office action dated March 3, 2022, making finality proper.
Applicant’s arguments with respect to claim(s) 1-10 and 13-16 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Locke remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
	Gadde et al. (US PGPUB 2020/0078499) is being introduced as a secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of the plurality of sensors being embedded in and distributed around the periphery of the adhesive layer.
	Kelch, Gowans and Thomson remain in the present rejection for disclosing and/or rendering obvious the limitations of claims 2, 8 and 9.
Applicant's arguments filed June 1, 2022 with regard to the rejection of claims 11-12, 18, 19 and 21 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the cited art fails to teach a wound dressing comprising one or more indicators, as specifically recited in independent claim 11, examiner respectfully disagrees.  Applicant argues that Locke discloses a message for display at the control panel 158, which is a component of the remote base unit 114, not the wound dressing 112. While examiner does not contend that the control panel 158 of Locke is a component of the remote base unit 114, in paragraph [0035], Locke notes that "remote” as used in the context of "remote base unit" typically means displaced from a wireless, reduced-pressure dressing by a distance greater than several millimeters and may include a base unit immediately adjacent to a wireless, reduced-pressure dressing.  Accordingly, examiner interprets the wound dressing (112) of Locke as comprising a fluidically connected reduced pressure source (116) and wirelessly connected remote base unit (114). Further, it is emphasized that in paragraphs [0057] and [0061], Locke states that the “error flag may include posting a message for display at control panel 158 or sounding an alarm or providing other notification.” When considering the Locke reference, as a whole, it is clear that Locke discloses a wound dressing (112) comprising one or more indicators (pressure message signal generated by 122 and resulting error flag 226, 246; [0036]; [0051]; [0054]; [0057]; [0060-0061]) operable to provide an indication (displaying message, sounding an alarm or providing other notification; [0057]; [0061]) to a user of the wound dressing (112) in dependence on the one or more conditions monitored by the one or more sensors (126, 142); wherein the one or more indicators (pressure message signal generated by 122 and resulting error flag 226, 246; [0036]; [0051]; [0054]; [0057]; [0060-0061]) comprises one or more of a visual indicator and an audible indicator (displaying message, sounding an alarm or providing other notification; [0057]; [0061]). 
With regard to applicant’s argument that the cited portions of Locke do not teach or fairly suggest a control system configured to “determine a hermeticity of the seal between the wound dressing and the periphery of the wound site in dependence on the one or more conditions,” as specifically recited in independent claim 18, examiner respectfully disagrees.  One having ordinary skill in the art recognizes that monitoring pressure within the wound dressing and determining that the pressure within the wound dressing is unable to reach a target pressure, as disclosed by Locke, is a clear indicator of a wound dressing seal lacking proper hermeticity. This assertion is echoed by Locke in paragraph [0064] where leak conditions (non-hermetic seal) are discussed. It is also understood to one having ordinary skill in the art that the temperature and humidity levels underneath a wound dressing having a direct effect on the effectiveness of its seal against the skin, and Locke clearly suggests he use of temperature and humidity sensors. Applicant argues that the Office action has pointed to no portion of Locke that could reasonably be construed as teaching the act of determining a hermeticity of the seal. However, in the cited portions of Locke ([0036-0037]) teaches monitoring the same conditions (i.e. pressure/temperature) as taught by Applicant for determining the hermeticity of the seal (such as pressure in Applicant’s specification p. 17 line 12, or temperature p. 18 line 1) and transmitting the signal to the controller (124); and since Locke teaches analyzing the pressure/temperature of the dressing to determine operational status of the device ([0036-0037]), Locke discloses a control system fully capable of determining a hermeticity of the seal (poor seal is determined at least when target pressure conditions cannot be met) between the wound dressing (112) and the periphery of the wound site in dependence on the one or more conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3-7, 10, 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2012/0109034 A1) in view of Gadde et al. (US PGPUB 2020/0078499).

4.	With regard to claims 1 and 4, Locke discloses a wound dressing (reduced pressure dressing, 112) for pressure gradient wound therapy (system 100; Figs. 1, 3, ¶ 0025), the wound dressing (112) comprising: a dressing body (distribution manifold, 118) configured to absorb exudate from a wound site (104; ¶ 0027); and an adhesive layer (sealing member, 120) comprising an adhesive region (attachment device, 128 of adhesive) for providing a seal between the wound dressing and the periphery of the wound site (104; Fig. 1, ¶ 0027, 0032), the adhesive layer (120) surrounding a periphery of the dressing body (118; Fig. 1); wherein a plurality of sensors (sensors 126, 142) are provided adjacent to the dressing body (118), within or laminated to the adhesive layer (120) or otherwise attached to a portion of the adhesive layer (120; Fig. 3; ¶ 0037), configured to monitor one or more conditions (“may sample pressure in the sealed space, 130” ¶ 0037; pressure and temperature are noted as conditions in Applicant’s specification p. 17 line 12, and p. 18 line 1, respectively) indicative of a hermeticity of the seal between the wound dressing (112) and the periphery of the wound site (104; ¶ 0027, 0032, since Locke teaches the sensors to be pressure sensors, temperature sensors or other types (¶ 0036-0037), which indicated hermeticity of the seal).
	However, Locke fails to explicitly disclose that the adhesive layer comprises the one or more sensors associated with the adhesive region; specifically that the one or more sensors are embedded within the adhesive region; and that the plurality of sensors are distributed about the periphery of the dressing body.
	Gadde discloses a negative pressure wound therapy system (100) using Eulerian video magnification (abstract; Fig. 1; ¶ 0027), including a sensor embedded flexible surgical drape, wherein the plurality of sensors are positioned advantageously around the boarder of the drape to create a fencing to limit/control the surgical theater and provide improved area-focused data (¶ 0033-0035, 0236).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensors disclosed by Locke to be embedded within the adhesive layer and distributed about the periphery, similar to that disclosed by Gadde, in order to provide an adhesive layer that can limit/control the surgical theater and provide improved area-focused data, as suggested by Gadde, in paragraph 0034. Further, Locke notes that the first sensor (126), second sensor (142), or any other sensors may be located at any location in the first, wireless, reduced-pressure dressing (112; ¶ 0037), providing motivation to one having ordinary skill in the art to try different sensor positioning, with a reasonable expectation of success.

5.	With regard to claim 3, Locke, as modified by Gadde above, discloses a plurality of sensors (126, 142) embedded in the adhesive region (128 of 120); while Locke notes that the first sensor (126), second sensor (142), or any other sensors may be located at any location in the first, wireless, reduced-pressure dressing (112; ¶ 0037), and Gadde discloses that the plurality of sensors are positioned advantageously around the boarder of the drape to create a fencing (surround) to limit/control the surgical theater and provide improved area-focused data (¶ 0033-0035, 0236), Locke and Gadde fail to explicitly disclose that the plurality of sensors are arranged in a strip.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the plurality of sensors embedded in the adhesive layer disclosed by Lock in view of Gadde, in a strip that is configured to substantially surround the wound site, in use, since the adhesive region that the sensors are embedded in already surrounds the wound site, and arranging the sensors in a strip would allow for uniform and simple distribution around the wound and ease of placement of the plurality of sensors. Further, in paragraph 0034, Gadde suggests that such a sensor embedded adhesive layer limits/controls the surgical theater and provides improved area-focused data.

6.	With regard to claim 5, Locke further discloses wherein the plurality of sensors (126, 142) comprise a pressure sensor, operable to obtain a measurement indicative of a pressure associated with the seal between the adhesive region and the periphery of the wound site (¶ 0036-0037), since Locke teaches measuring the pressure at the tissue site which is the pressure within the seal and therefore associated with the seal.

7.	With regard to claim 6, Locke further discloses wherein the pressure associated with the seal between the adhesive region and the periphery of the wound site comprises and average pressure value determined by two or more pressure sensors (¶ 0036-0037), since Locke teaches both first and second sensors (126 and 142) may be pressure sensors to monitor a pressure value. An average value between two values is inherent.

8.	With regard to claim 7, Locke further discloses wherein the plurality of sensors (126, 142) comprise a temperature sensor, operable to obtain a measurement of a temperature gradient associated within the wound dressing (¶ 0036-0037).

9.	With regard to claim 10, Locke further discloses wherein the plurality of sensors (126, 142) are operable to output one or more signals indicative of the one or more monitored conditions for determining the hermeticity of the seal between the wound dressing and the periphery of the wound site, wherein the signal is output via either a wired or wireless connection with a controller, and wherein the controller (WISP device and processor 124) is operable to determine the hermeticity of the seal between the wound dressing and the periphery of the wound site in dependence on the signal or signals received via such connection from the one or more sensors (¶ 0023, ¶ 0036-0037). Locke teaches the sensors and the controller to analyze the signal from the sensors, which are the same signals as taught by Applicant which indicates the condition of the wound dressing (such as pressure in Applicant’s specification p. 17 line 12, or temperature p. 18 line 1), and therefore determines the hermeticity of the seal.

10.	With regard to claim 13, Locke discloses a pressure gradient wound therapy apparatus (system 100 for negative pressure therapy) (Figs. 1, 3, ¶ 0025), comprising the wound dressing of claim 1 (see claim 1), and a pump assembly (reduced pressure source 116 such as pump 136) for providing a source of positive or negative pressure to the wound dressing, in use (Fig. 3, ¶ 0025, 0035).  

11.	With regard to claim 14, Locke further discloses comprising a controller (WISP device and processor 124), wherein the plurality of sensors (126, 142) are operable to output a signal indicative of the one or more monitored conditions (such as pressure) to the controller for determining the hermeticity of the seal between the wound dressing and the periphery of the wound site (¶ 0023, ¶ 0036-0037), since Locke teaches monitoring the same conditions as taught by Applicant for determining the hermeticity of the seal (such as pressure in Applicant’s specification p. 17 line 12, or temperature p. 18 line 1).

12.	With regard to claim 15, Locke further discloses wherein the one or more sensors (126, 142) comprise an electrical output (signal), the controller comprises an electrical input (power); and the controller is operable to determine the hermeticity of the seal between the wound dressing and the periphery of the wound site in response to a signal, or signals from the plurality of sensors (¶ 0023, ¶ 0036-0037, 0042), since Locke teaches monitoring the same conditions as taught by Applicant for determining the hermeticity of the seal (such as pressure in Applicant’s specification p. 17 line 12, or temperature p. 18 line 1) and providing signals for these conditions.

13.	With regard to claim 16, Locke further discloses wherein the plurality of sensors (126, 142) are configured such that the signal indicative of the one or more monitored conditions is output via either a wired or wireless connection with the controller, the controller being operable to determine the hermeticity of the seal between the wound dressing and the periphery of the wound site in dependence on the signal or signals received via such connection from the one or more sensors (¶ 0023, ¶ 0036-0037).

14.	With regard to claim 22, Locke further discloses wherein the one or more indicators are configured to be positioned, in use, about the periphery of the wound site to provide an indication at or proximal to the location of an area of reduced hermeticity in dependence on the one or more conditions monitored by the one or more sensors, since Locke teaches a control panel (158) to display or sound an alarm according to information from the sensors and processors and the control panel is positioned about the periphery of the wound site and at a location proximal to the area of reduced hermeticity, since it is proximal to the wound site (Fig. 3 ¶ 0057).

15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Gadde, as applied to claim 1 above, and further in view of Kelch (US 2010/0087791 A1).

16.	With regard to claim 2, all of the elements of the current invention have been substantially disclosed by Locke in view of Gadde, as applied above in claim 1. Although Locke and Gadde lists several acceptable sensor types (¶ 0036 of Locke), Lock and Gadde do not specify the one or more sensors to comprise a micro-electromechanical system (MEMS) sensor or a nano-electromechanical system (NEMS) sensor. 
Kelch, however, teaches a micro-electro-mechanical system for a negative pressure wound dressing (Kelch Fig. 3, ¶ 0021) in the same field of endeavor with a sensor comprising a micro-electromechanical system (MEMS) sensor (MEMS device 216 to monitor parameters such as temperature and pressure) placed at or near the tissue site (Kelch Fig. 3, ¶ 0027 lines 19-24, 0029 lines 1-5) to integrate mechanical and electrical components (as motivated by Kelch ¶ 0027 lines 6-9) to produce a miniature sensing device so as to minimize interference with wound dressing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more sensors disclosed by Locke in view of Gadde comprise micro-electromechanical systems (MEMS) sensors in the wound dressing, similar to that taught by Kelch, to produce a miniature sensing device so as to minimize interference with wound dressing, as suggested by Kelch in paragraph [0027].

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Gadde, as applied to claim 1 above, and further in view of Gowans (WO 2019/030384 A2).

18.	With regard to claim 8, all of the elements of the current invention have been substantially disclosed by Locke in view of Gadde, as applied above in claim 1. Although Locke and Gadde lists several acceptable sensor types (¶ 0036 of Locke), Locke is silent to the one or more sensors comprising an optical sensor, wherein a light intensity level or frequency content of light measured by one or more optical sensors is indicative of a level of hermeticity between the wound dressing and the periphery of the wound site. 
Gowans, however, teaches a sensor for wound monitoring (Gowans abstract) in the same field of endeavor, including one or more sensors comprise an optical sensor, within the wound dressing, wherein a light intensity level or frequency content of light measured by one or more optical sensors is indicative of a level of hermeticity between the wound dressing and the periphery of the wound site (Gowans Fig. 6C, ¶ 0280 p. 65 lines 8-11), since Gowans teaches the light level from the light sources to indicate a proper placement of the dressing and with it, the proper placement of the seal, which is the hermeticity of the seal.  Gowans teaches the sensor to ensure correct positioning of the device on the wound (as motivated by Gowans ¶ 0251) and an improperly positioned dressing could lead to improper seals and leaks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Locke in view of Gadde to include an optical sensor, similar to that taught by Gowans, in order to ensure correct positioning of the device on the wound, as suggested by Gowans in paragraph [0251].

19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Gadde, as applied to claim 1 above, and further in view of Thomson (US 2018/0318475 A1). 

20.	With regard to claim 9, all of the elements of the current invention have been substantially disclosed by Locke in view of Gadde, as applied above in claim 1. Although Locke and Gadde list several acceptable sensor types (¶ 0036 of Locke), Lock is silent to the one or more sensors comprise an airflow sensor operable to determine a measurement indicative of a speed and/or direction of airflow. 
Thomson, however, teaches a reduced pressure system with a sensor in the same field of endeavor, with a drape (210) wherein one or more sensors (fluid leak sensors) comprise an airflow sensor (Thomson claim 26) operable to determine a measurement indicative of a speed and/or direction of airflow (Thomson Fig. 3, ¶ 0050), as the fluid sensors, air being a fluid (Thomson ¶ 0038), detect a direction and level of airflow out of the tissue site (Thomson ¶ 0050). Thomson teaches the fluid sensor to detect a leak of fluid/air from the drape, in order to minimize the number and severity of fluid leaks, such as air leaks (as motivated by Thomson ¶ 0005).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing disclosed by Locke in view of Gadde  to have included an airflow sensor, operable to determine a measurement indicative of a speed and/or direction of airflow, similar to that taught by Thomson, in order to minimize the number and severity of fluid leaks, such as air leaks, as suggested by Thomson in paragraph [0005].

21.	Claims 11-12, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Cumming et al. (US PGPUB 2017/0246041).

22.	With regard to claim 11, Locke a wound dressing for pressure gradient wound therapy (abstract), the wound dressing comprising: an adhesive layer (sealing member, 120) comprising an adhesive region (attachment device, 128 of adhesive) for providing a seal between the wound dressing and the periphery of the wound site (104; Fig. 1, ¶ 0027, 0032); one or more sensors (sensors 126, 142) are provided adjacent to the dressing body (118), within or laminated to the adhesive layer (120) or otherwise attached to a portion of the adhesive layer (120; Fig. 3; ¶ 0037), fully capable of monitoring one or more conditions (“may sample pressure in the sealed space, 130” ¶ 0037; pressure and temperature are noted as conditions in Applicant’s specification p. 17 line 12, and p. 18 line 1, respectively) indicative of a hermeticity of the seal between the wound dressing (112) and the periphery of the wound site (104; ¶ 0027, 0032), since Locke teaches the sensors to be pressure sensors, temperature sensors or other types (¶ 0036-0037), which indicated hermeticity of the seal (leak condition; [0064]); and one or more indicators (pressure message signal generated by 122 and resulting error flag 226, 246; [0036]; [0051]; [0054]; [0057]; [0060-0061]) operable to provide an indication (displaying message, sounding an alarm or providing other notification; [0057]; [0061]) to a user of the wound dressing (112) in dependence on the one or more conditions monitored by the one or more sensors (126, 142); wherein the one or more indicators (pressure message signal generated by 122 and resulting error flag 226, 246; [0036]; [0051]; [0054]; [0057]; [0060-0061]) comprises one or more of a visual indicator and an audible indicator (displaying message, sounding an alarm or providing other notification; [0057]; [0061]). 
However, Locke fails to explicitly disclose that the adhesive layer comprises the one or more sensors associated with the adhesive region.
Cumming discloses a head trauma bandage cap (10) and method (abstract), wherein a multilayer hemostatic head trauma bandage cap (10; Figs. 26-28) is disclosed including a wound contact interior layer (34), an absorbent wicking non-woven layer (32), and an exterior laminated film (30); wherein the bandage cap (10) utilizes an adhesive layer (43) with an embedded sensor (44) for monitoring one or more conditions ([0062]); wherein with the sensor (44) embedded in the adhesive layer (43), the adhesive layer (43) performs the functions of attaching (holding) the sensor plus adhering the sensor gently to the skin for to improve accuracy and consistency of performance ([0129]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensors disclosed by Locke to be associated with the adhesive layer, similar to that disclosed by Cumming, in order to provide an adhesive layer that performs the functions of attaching (holding) the sensor plus adhering the sensor gently to the skin for to improve accuracy and consistency of performance, as suggested by Cumming, in paragraph [0129].

23.	With regard to claim 12, Locke further discloses wherein the one or more indicators are configured to be positioned, in use, about the periphery of the wound site to provide an indication at or proximal to the location of an area of reduced hermeticity in dependence on the one or more conditions monitored by the one or more sensors, since Locke teaches a control panel (158) to display or sound an alarm according to information from the sensors and processors and the control panel is positioned about the periphery of the wound site and at a location proximal to the area of reduced hermeticity, since it is proximal to the wound site (Fig. 3 ¶ 0057).

24.	With regard to claim 18, Locke discloses a control system (remote base unit 114 with control panel 158) for controlling operation of a pressure gradient wound therapy apparatus (system 100) comprising a wound dressing for pressure gradient wound therapy (dressing 112) (Figs. 1, 3, ¶ 0023, 0025, 0039), the wound dressing comprising: an adhesive layer (sealing member 120 with attachment device 128 of adhesive) comprising an adhesive region (128) for providing a seal between the wound dressing and the periphery of a wound site (Fig. 1, ¶ 0027, 0032); wherein one or more sensors (sensors 126, 142) are provided adjacent to the manifold (118), within or laminated to the adhesive layer (120) or otherwise attached to a portion of the adhesive layer (120; Fig. 3; ¶ 0037), configured to monitor one or more conditions (“may sample pressure in the sealed space, 130” ¶ 0037; pressure and temperature are noted as conditions in Applicant’s specification p. 17 line 12, and p. 18 line 1, respectively) indicative of a hermeticity of the seal between the wound dressing and the periphery of the wound site (leak condition; [0064]), since Locke teaches the sensors to be pressure sensors, temperature sensors or other types (¶ 0036-0037); and a pump assembly (reduced pressure source 116 such as pump 136) for providing a source of positive or negative pressure to the wound dressing, in use (Fig. 3, ¶ 0025, 0035); the control system comprising one or more controllers (WISP device and processor 124), and being configured to: receive an input signal from at least one sensor of the wound dressing indicative of the monitored one or more conditions; and output a control signal for controlling operation of the pressure gradient wound therapy apparatus in dependence on the one or more conditions (Fig. 3, ¶ 0023, 0039, 0042), since Locke teaches monitoring the same conditions as taught by Applicant for determining the hermeticity of the seal (such as pressure in Applicant’s specification p. 17 line 12, or temperature p. 18 line 1) and transmitting the signal to the controller (124), Locke’s control system is fully capable of determining a hermeticity of the seal between the wound dressing (112) and the periphery of the wound site in dependence on the one or more conditions, since Locke teaches analyzing the pressure/temperature of the dressing to determine operational status of the device, which would include the seal (¶ 0036-0037). 
However, Locke fails to explicitly disclose that the adhesive layer comprises the one or more sensors associated with the adhesive region.
Cumming discloses a head trauma bandage cap (10) and method (abstract), wherein a multilayer hemostatic head trauma bandage cap (10; Figs. 26-28) is disclosed including a wound contact interior layer (34), an absorbent wicking non-woven layer (32), and an exterior laminated film (30); wherein the bandage cap (10) utilizes an adhesive layer (43) with an embedded sensor (44) for monitoring one or more conditions ([0062]); wherein with the sensor (44) embedded in the adhesive layer (43), the adhesive layer (43) performs the functions of attaching (holding) the sensor plus adhering the sensor gently to the skin for to improve accuracy and consistency of performance ([0129]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the sensors disclosed by Locke to be associated with the adhesive layer, similar to that disclosed by Cumming, in order to provide an adhesive layer that performs the functions of attaching (holding) the sensor plus adhering the sensor gently to the skin for to improve accuracy and consistency of performance, as suggested by Cumming, in paragraph [0129].

25.	With regard to claim 19, Locke further discloses the control system which is configured to output a control signal for controlling operation of one or more indicators in dependence on the one or more conditions for providing an indication to a user of the wound dressing indicative of the hermeticity of the seal between the wound dressing and the periphery of the wound site (¶ 0039, 0042, 0057), since Locke teaches the control system to process signals from the sensors to activate the system or provide error messages to the user such as an alarm or other notification to the control panel; the control system being operable to output a control signal to one or more indicators provided at or proximal to the location of an area of reduced hermeticity to direct a user to the location of an area or region of reduced hermeticity between the wound dressing and the periphery of the wound site (¶ 0057); the location corresponding to a specific area or region of the seal provided between the wound dressing and the user's skin about the periphery of the wound site (Figs. 1, 3, ¶ 0020), since Locke teaches a control panel (158) to display or sound an alarm according to information from the sensors and processors and the control panel is positioned about the periphery of the wound site and at a location proximal to the area of reduced hermeticity, since it is proximal to the wound site (Fig. 3 ¶ 0057) and since Locke teaches the system to monitor and accommodate multiple tissue sites, so an identification of an error at one of these tissue sites is understood as the location corresponding to a specific area or region of the seal provided between the wound dressing and the user’s skin about the periphery of the wound site (¶ 0020). 

26.	With regard to claim 21, Locke further discloses that the control system is further configured to receive at least one additional input signal from at least one additional sensor (one of 126, 142) of the wound dressing (112), and to determine a location of a leak in the seal based upon the input signal and the at least one additional input signal; since Locke teaches a control panel (158) to display or sound an alarm according to information from the sensors and processors and the control panel is positioned about the periphery of the wound site and at a location proximal to the area of reduced hermeticity, since it is proximal to the wound site (Fig. 3 ¶ 0057). 

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781